         Case 7:19-cr-00497-NSR Document 235-7 Filed 05/07/21 Page 1 of 2
                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     Southern District of New York




 Nachman Helbrans
 USMS No.: 86443-054

Bruce Koffslcy, Esq.
Koffsky And Felsen, LLC
1150 Bedford Street
 Stamford, CT 06905

        Re:    United States v. Nachman Helbrans, 19 Cr. 497 (NSR)

Dear Mr. Helbrans and Mr. Koffsky,

       This is to confirm that with respect to a meeting of Nachman Helbrans (the "Defendant")
with Assistant United States Attorneys Sam Adelsberg and Jim Ligtenberg, to be held via video-
conference on or about                 ("the meeting") the following understandings exist:

        The Defendant has requested the opportunity to provide information to the Government
about his involvement in the charges contained in Indictment 19 Cr. 497 and to respond to
questions, so that the Government may be in a position to evaluate the Defendant's information
and responses in making prosecutive decisions. In any prosecution brought against the Defendant,
the Government may offer at any stage of the criminal proceeding for any purpose any statement
made by the Defendant during the meeting. The Defendant agrees that he shall assert no claim
under the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, or
any other federal rule, that such statements or any leads therefrom should be suppressed. The
Defendant understands that he is waiving any and all rights in the foregoing respects.
           Case 7:19-cr-00497-NSR Document 235-7 Filed 05/07/21 Page 2 of 2

                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       Southern District of New York




  Mayer Rosner
  USMS No.: 86441-054

  Susanne Brody, Esq.
  Federal Defenders of New York
  81 Main Street, Suite 300
  White Plains, NY 10601
  914-428-7124

         Re:    United States v. Mayer Rosner, 19 Cr. 497 (NSR)

 Dear Mr. Rosner and Ms. Brody,

        This is to confirm that with respect to a meeting of Mayer Rosner (the "Defendant") with
 Assistant United States Attorneys Sam Adelsberg and Jim Ligtenberg, to be held via video-
 conference on or about
                                        ("the meeting") the following understandings exist:

        The Defendant has requested the opportunity to provide information to the Government
 about his involvement in the charges contained in Indictment 19 Cr. 497 and to respond to
 questions, so that the Government may be in a position to evaluate the Defendant's information
and responses in making prosecutive decisions. In any prosecution brought against the Defendant,
the Government may offer at any stage of the criminal proceeding for any purpose any statement
made by the Defendant during the meeting. The Defendant agrees that he shall assert no claim
under the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, or
any other federal rule, that such statements or any leads therefrom should be suppressed. The
Defendant understands that he is waiving any and all rights in the foregoing respects.
